 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        AMANDA POPE and RICH POPE ,                          CASE NO. 3:17-cv-05868-RJB
11
                                   Plaintiffs,               ORDER ON DEFENDANT THE
12              v.                                           UNITED STATES’ MOTION TO
                                                             CONTINUE TRIAL
13      UNITED STATES OF AMERICA,
14                                 Defendant.

15

16

17
            THIS MATTER comes before the Court on Defendant the United States’ Renewed
18
     Motion to Continue Trial. Dkt. 57. The Court has considered the motion, Plaintiffs’ Response,
19
     Defendant’s Reply, and the remainder of the file herein.
20
            Defendant seeks to continue the trial date of January 14, 2018, attendant trial deadlines,
21
     and the deadline for discovery of Nov. 19, 2018. Defendant previously filed a motion to continue
22
     trial, which was denied without prejudice on September 27, 2018 on account of Defendant’s
23
     deficient good cause showing. Dkt. 49.
24


     ORDER ON DEFENDANT THE UNITED STATES’ MOTION TO CONTINUE TRIAL - 1
 1          Defendant argues that a continuance is justified by Defendant’s diligence and by the need

 2   to complete outstanding discovery. Per Defendant, the following discovery remains: (1) hospital

 3   records from Mrs. Pope’s two-week hospital stay in October of 2018; (2) expert depositions of

 4   Dr. Shrager, Dr. Schipper, and Ms. Stajduhar, currently scheduled for November 26, 28, and

 5   29th, respectively; (3) treating provider depositions of Dr. Lobb (primary care physician) and Dr.

 6   Malhotra (pulmonologist), not yet scheduled; (4) physical and occupational therapy records

 7   discovered as a result of Ms. Pope’s independent medical exam (IME).

 8          Plaintiff opposes continuing trial, and in the alternative proposes a continuance to

 9   February 25, 2019, based on counsel’s availability. Plaintiff opposes trial on several grounds:

10              (1) Mrs. Pope will require treatment and periodic hospitalizations for the rest of her
                life, (2) the expert depositions will be completed by November 28, 2018, and the two
11              remaining treating provider depositions will be scheduled shortly, and (3) a couple
                physical therapy and occupational therapy notes are not a sufficient basis to delay
12              trial, especially given that Defendant’s experts have opined Mrs. Pope does not need
                such therapies.
13
     Dkt. 60 at 6.
14
            Under Rule 16, case scheduling orders may be modified upon a showing of good cause and
15
     with the judge’s consent. W.D.Wash. LCR 16(b)(5); Fed. R. Civ. P. 16(b)(4). “Mere failure to
16
     complete discovery . . . does not constitute good cause.” Id. The Rule 16 good cause standard
17
     “primarily considers the diligence of the party seeking the amendment.” Johnson v. Mammoth
18
     Recreations, Inc., 975 F.2d 604, 608 (9th Cir.1992). Courts may also consider prejudice to the party
19
     opposing the continuance. Id. at 609.
20
            Defendant has demonstrated its diligence in pursuing discovery. Since the prior order was
21
     issued denying the continuance without prejudice, the parties have engaged in substantial and
22
     meaningful discovery exchange. See Dkt. 59 at ¶7; Dkts. 59-1 to 51-9, 59-10; Dkt. 61 at 6, 7, 89,
23

24


     ORDER ON DEFENDANT THE UNITED STATES’ MOTION TO CONTINUE TRIAL - 2
 1   90. Diligence is the touchstone of good cause, a showing that Defendant has satisfied. A

 2   continuance is warranted.

 3           The more difficult issue is the duration for the continuance. Plaintiff proposes continuing

 4   trial six weeks to February 25, 2019, a date that Plaintiff has acknowledged may conflict with

 5   other trials of this Court. After that date, Plaintiff’s counsel is unavailable until May of 2019.

 6   Continuing trial until May of 2019, Plaintiff argues, is not justified by Defendant’s showing, and

 7   such a delay would prejudice Plaintiff, who is in fragile health.

 8           Defendant has proposed a two month timeframe for continuing trial. Dkt. 57 at 9. See

 9   also, Dkt. 59-10 at 2 (Plaintiff’s counsel proposed by email a continuance of two months for trial

10   and two weeks for discovery). It is not clear from Defendant’s Reply why continuing trial to

11   February 25, 2019 would not be acceptable, where all but two depositions are already scheduled,

12   and Plaintiff has not opposed third party discovery by Defendant. Under the circumstances, the

13   Court finds that a continuance to February 25, 2019 is appropriate.

14           As Plaintiff acknowledges, resetting trial to February 25, 2019 runs the risk that trial may

15   not commence on that date, because several other matters have already been scheduled and have

16   a priority over this case. Such is the hazard of trial settings.

17                                                    ***

18           THEREFORE, it is HEREBY ORDERED that Defendant the United States’ Renewed

19   Motion to Continue Trial is GRANTED.

20           The Scheduling Order (Dkt. 20) is HEREBY AMENDED to the following:

21           Trial:                                          February 25, 2019 at 9:30am

22           Pretrial Conference:                            February 15, 2019 at 8:30am

23           Trial Brief Deadlines:                          February 15, 2019

24


     ORDER ON DEFENDANT THE UNITED STATES’ MOTION TO CONTINUE TRIAL - 3
 1          Pretrial Order Deadline:                      February 8, 2019

 2          Motions in Limine Deadline:                   January 28, 2019

 3          Discovery Deadline:                           December 14, 2018

 4          No other deadlines are modified.

 5          IT IS SO ORDERED.

 6          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 7   to any party appearing pro se at said party’s last known address.

 8          Dated this 20th day of November, 2018.

 9

10                                         A
                                           ROBERT J. BRYAN
11
                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON DEFENDANT THE UNITED STATES’ MOTION TO CONTINUE TRIAL - 4
